Mr. Presiding Justice McSurely delivered the opinion of the court. Abstract of the Decision. 1. Master and servant, § 137*—when judgment for defendant sustained. In an action by an employee to recover for personal injuries due to a fall from uncovered floor joists in a building under construction, where plaintiff was working as a general laborer, evidence held to sustain a judgment for defendant. 2. Master and servant, § 137*—when structural act inapplicable. In an action to recover for personal injuries sustained by plaintiff as a result of falling from joists across which he was walking while employed by defendant as a general laborer, instructions which ignored section 1 of the “Structural Act” (Hurd’s Rev. St., ch. 48, J. & A. ff 5368), relating to the construction of scaffolds, hoists, cranes, etc., held not erroneous for the reason that plaintiff’s fall was not due to defects in any of the appliances mentioned in that statute, which' had no application to the case.